DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 29 June 2022 has been considered but does not overcome the art of record.  Claim 19 has been added.  Claims 1-5 and 7-19 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,104,296 to Heikkinen (Heikkinen).
Concerning claim 1, Heikkinen discloses a pusher assembly for a log splitter including a frame, an actuator, and a wedge assembly with a first set of cutting blades and a second set of cutting blades configured to split a log into a plurality of pieces, the pusher assembly comprising: 
a base (125) configured to be coupled to the actuator; 
a plurality of push pads (150) spaced apart from the base (125), each push pad (150) including a contact surface that is coplanar with the contact surfaces of the other push pads;
 support columns (E1 in the figure reproduced below) extending between each one of the plurality push pads (150) and the base (125); and wherein the plurality of push pads (150) are configured to receive the first set of cutting blades in gaps positioned between adjacent push pads as the plurality of push pads forces the log through the wedge assembly; and
wherein the columns are spaced apart from each other so that debris from the log can pass between the base and each one of the push pads (as seen both the figure reproduced below and figure 12 this is capable of performing this function).
However, Heikkinen does not disclose that each push pad has a plurality of support columns extending between the push pad and the base (as per applicant’s arguments).  Mere duplication of parts however has no patentable significance unless a new and unexpected result is produced.  In this case, adding an additional support column (or more) to each push pad would simply provide additional stability to the push pad which is neither a new or unexpected result.  
Concerning claim 2, Heikkinen discloses in figure 12 the plurality of push pads (150) includes four push pads arranged in a two-by-two grid.
Concerning claim 3, Heikkinen discloses the plurality of support columns (E1) are arranged along interior edges of the push pads (150) that extend along the gaps positioned between adjacent push pads.
Concerning claim 4, Heikkinen discloses the plurality of push pads (150) are substantially identical to each other (as the top two push pads are substantially identical and the bottom two are substantially identical, as plurality means two or more, either identical set reads on the claim limitations).
Concerning claim 7, Heikkinen does not disclose three support columns extending between one of the push pads and the base of the pusher assembly.  However, it is well known in the art that using additional supports provides better stability for the attached element.  Accordingly, to make the push pads have three support columns would have been obvious if considered desirable to do so.
Concerning claim 8, Heikkinen discloses a support slide (135) secured to the base (125) and configured to slidably engage the frame to support the pusher assembly as it is moved by the actuator from a retracted position to an extended position to force the log through the wedge assembly.
Concerning claim 9, Heikkinen discloses a bushing (135) configured to receive an end of the actuator to couple the base thereto.
Concerning claim 10, Heikkinen discloses a shield (170) projecting outward from the base above the bushing, the shield being configured to protect the actuator for damage.
Concerning claim 11, Heikkinen discloses a log splitter configured to split a log into a plurality of log pieces, the log splitter comprising: 
a frame (105); 
a wedge assembly (10) positioned at a first end of the frame, the wedge assembly including a first set of cutting blades (40) and a second set of cutting blades (50) positioned behind the first set of blades; 
a pusher assembly (120) linked to a second end (115) of the frame (105) opposite the first end and moveable between a retracted position and an extended position, the pusher assembly (120) including a plurality of push pads (150), each one of the push pads (150) supported by support columns (E1 in the figure reproduced below); 
wherein the plurality of push pads (150) are configured to push the log through the wedge assembly as the pusher assembly moves into the extended position, and the plurality of push pads (150) are configured to be received in the wedge assembly (10) between the first set of cutting blades (40) as the log is pushed through the wedge assembly; and 
wherein the columns in each plurality of columns are spaced apart from each other so that debris from the log can pass between the support column supporting each one of the push pads in the space between the base and each one of the push pads (as seen both the figure reproduced below and figure 12 this is capable of performing this function).
However, Heikkinen does not disclose that each push pad has a plurality of support columns extending between the push pad and the base (as per applicant’s arguments).  Mere duplication of parts however has no patentable significance unless a new and unexpected result is produced.  In this case, adding an additional support column (or more) to each push pad would simply provide additional stability to the push pad which is neither a new or unexpected result.
Concerning claim 12, Heikkinen discloses the wedge assembly (10) includes a first wedge box (34) with the first set of cutting blades (40) and a second wedge box (36) including the second set of cutting blades (50); and wherein the frame (105) includes a wedge bracket (20) configured to receive the first wedge box (34) and the second wedge box (36).
Concerning claim 13, Heikkinen discloses the first set of cutting blades (40) is configured to divide a passageway through the wedge assembly into a plurality of first sections, and the second set of cutting blades (50) is configured to divide each one of the first sections into a plurality of second sections.
Concerning claim 14, Heikkinen discloses the pusher assembly (120) includes gaps positioned between each of the plurality of push pads (150), and the gaps are configured to receive the first set of cutting blades as the plurality of push pads move into the wedge assembly (see figure 12).
Concerning claim 15, Heikkinen discloses the first set of cutting blades (40) includes a vertical blade (42) and a horizontal blade (44) arranged perpendicularly to the vertical blade (42), the vertical blade (42) and horizontal blade (44) intersecting to define four quadrants (see figure 3); and wherein the plurality of push pads (150) includes four push pads, each one configured to be received in one of the four quadrants (see figure 12).
Concerning claim 16, Heikkinen discloses each plurality of support columns (E1) is configured to provide a space between one of the push pads (150) and a base (125) of the pusher assembly (see figure 12).
Concerning claim 17, Heikkinen does not disclose three support columns extending between one of the push pads and the base of the pusher assembly.  However, it is well known in the art that using additional supports provides better stability for the attached element.  Accordingly, to make the push pads have three support columns would have been obvious if considered desirable to do so.
Concerning claim 18, Heikkinen discloses the pusher assembly (120) includes a support slide (135) configured to slidably engage the frame (105) to support the pusher assembly as it is moves from the retracted position to the extended position.
Concerning claim 19, Heikkinen discloses the first set of cutting blades (40) is configured to split the log into multiple log pieces and the second set of cutting blades (50) is configured subdivide each of the log pieces into a plurality of smaller log pieces.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive. Applicant argues that Heikkinen does not disclose that each push pad is attached to the base by a plurality of support columns and even if one were to add additional support columns, this configuration would not be arranged such that debris can pass between the columns supporting each of the push pads.  While applicant is correct that Heikkinen does not disclose that each push pad is attached to the base by a plurality of support columns, as discussed above it would have been obvious to do so.  In the art it is well known that adding additional supports provides greater stability to the structure.  Accordingly, if a person of ordinary skill in the art were to improve the stability of the push pad such that it stays in place better during pushing; they would consider simply adding additional support columns (such as closer to the corners of the push pads).  Accordingly, having more than one support column per push pad would be obvious especially as the results would not be new or unexpected.  Finally, the design of Heikkinen is such that debris from the log being split is able to pass between the existing columns in the space between the base and the push pad.  When a person of ordinary skill in the art modifies Heikkinen such that it instead has a plurality of support columns for each push pad that person would not then place the support columns such that debris would get stuck between the base and the push pad.  To do so would go against general engineering principals as that would cause the push pad to get stuck in the extended position which places increased wear and tear on the pusher assembly and place the operator in a potentially dangerous situation of having to remove this debris.  Accordingly, applicant’s arguments are no persuasive.


    PNG
    media_image1.png
    540
    754
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        08/19/2022